Filed 8/12/16 P. v. McDowell CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                      E064586

v.                                                                      (Super.Ct.No. RIF1403740)

JONATHAN DEWITT MCDOWELL,                                               OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Edward D. Webster,

Judge. (Retired judge of the Riverside Super. Ct. assigned by the Chief Justice pursuant

to art. VI, § 6 of the Cal. Const.) Affirmed.

         Stephen M. Hinkle, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                     FACTUAL AND PROCEDURAL HISTORY

       A.     PROCEDURAL BACKGROUND

       On October 17, 2014, an information charged defendant and appellant Jonathan

Dewitt McDowell with felony vandalism under Penal Code section 594, subdivision

(b)(1) (count 1); resisting arrest under Penal Code section 148, subdivision (a)(1) (count

2); and being under the influence of a controlled substance under Health and Safety Code

section 11550, subdivision (a). The information also alleged that defendant had suffered

a prior serious felony conviction, or strike prior, pursuant to Penal Code sections

1170.12, subdivisions (a) through (d), and 667, subdivisions (b) through (i); and two

prison priors pursuant to Penal Code section 667.5, subdivision (b).

       On December 10, 2014, the trial court declared doubt as to defendant’s

competence and suspended criminal proceedings. On January 13, 2015, defendant was

declared competent and criminal proceedings were reinstated. On June 10, 2015,

defendant entered a plea of guilty as to count 1, in exchange for a stipulated 16-month

sentence to run concurrent with case No. SWF1500382, and dismissal of the balance of

the charges and enhancements.

       On August 14, 2015, the trial court sentenced defendant to the lower term of 16

months for count 1, to run concurrent to the conviction in case No. SWF1500382.

Defendant was awarded actual and conduct days under Penal Code section 4019.

       Defendant filed a timely notice of appeal on September 28, 2015. The trial court

issued a certificate of probable cause on October 1, 2015.




                                             2
       B.     FACTUAL BACKGROUND1

       On September 21, 2014, Riverside County Sheriff’s Deputy Dierdre Ritter went to

an apartment complex in Moreno Valley. She learned that defendant had been banging

on an apartment door; earlier he had broken another door and had entered that apartment.

       Riverside County Sheriff’s Deputy Jason Vickers was acting as backup to Deputy

Ritter. He spoke to “Kizzy,” defendant’s girlfriend, who said defendant was being erratic

and had been banging on doors in the apartment complex. Inside the apartment where

defendant had broken the door down, there were two juveniles; they were hiding in a

closet. The amount of money spent to repair the damage to the broken door was $430.

Defendant had been out of control for hours and was “completely combative”; he

admitted he was “high.” Deputy Vickers believed defendant to be under the influence.

                                      DISCUSSION

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts, and potential arguable issues, and requesting this court

to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no error.

       1  Because defendant pled guilty in this case, the statement of facts is taken from
the transcript of the preliminary hearing.


                                              3
                                      DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                    MILLER
                                                             J.


We concur:


McKINSTER
                    Acting P. J.


SLOUGH
                                 J.




                                           4